The opinion of the court was delivered by
Ross, J.
Wo think the defendants were not entitled to have the jury charged as requested. To have been entitled to such a charge, the propositions embodied in the request must have been sound law, and applicable to the facts which the evidence tended to establish. A justice of the peace has the same right to the custody of papers or exhibits filed as evidence in a case on trial before him, that any other court of record has. He can retain them so long as they are necessary for his consideration in determining the issues upon which they are evidence. When this end has been accomplished, the full purpose for which they were introduced, and for which the party introducing them surrendered them into the custody of the court, has terminated. The court, thereafter, has no more right to retain the custody of such papers against the owner, than any bailee has after the bailment has terminated by its own limitations. The papers containing the pleadings and specifications of claims on trial,are impliedly surrendered to the custody of the court permanently, as they are necessary to enable the court to make up a record of the case correctly. After the record is made, they are still necessary as vouchers for the correctness of the record, and for use in making exemplifications of the record. It is not the duty of the court to record the evidence introduced. That is to be considered and weighed in determining the issues, and when the decision of these is made, and judgment rendered, the court has no legal right to retain papers which have been introduced and used simply as evidence. The right of the court to hold the custody of papers necessary to be used in making up the record of a case, is not dependent upon whether the judgment remains in force or has been vacated, but upon the implied understanding arising from the object, and pur*318pose for which the party delivered them into the custody of the court. The same is true in regard to papers delivered to the court as evidence merely when sitting as the trier of issues of fact. This is the only question arising on the exceptions as allowed by the County Court.
The defendants have urged that there must have been errror in the rule of damages laid down by the court; that this is manifest from what is stated in regard to the nature of the evidence and case, and from the amount recovered by the plaintiff, and that this court, sitting as a court of error, should be satisfied of this claim on looking into the whole record, and for that reason reverse the judgment of the court below. We know of no rule of law or practice which gives any countenance to any such doctrine. It would be most manifestly wrong for this court to reverse a judgment upon any such grounds. Exceptions are drawn up so as to disclose so much of the case tried as will enable this court to see whether error has entered into the proceedings in the court below in the particulars claimed and noted on the trial. It might appear to this court from the facts stated in the exceptions, that the damages recovered in this case are excessive. But as no point was taken in the County Court on the question of damages, that court may not have certified the tendency of the evidence in that particular. We should not expect it would do so. If it had, this court might regard the damages as grossly inadequate by reason of being too small. If the whole facts were before this court, as found by an auditor or referee, there might be some 1 airness in making such a claim. In the latter case, this court does not disturb the judgment of the County Court, unless it finds error has there intervened, and been excepted to; in which case, it will look into the whole record, and render such a judgment as the County Court should have rendered. The only exception to to this rule of- which we are aware, is in cases where it is manifest that the County Court had no jurisdiction, and that the whole proceedings have been coram nonjudice.
Judgment affirmed.